Quillian, Presiding Judge.
1. The award of the State Board of Workmen’s Compensation correctly dismissed Midland Insurance Company because its coverage of the employer was properly canceled more than 15 days prior to the claimant’s injury.
2. There was sufficient evidence to support a finding by the board that the employer had three employees regularly in service.

Judgment affirmed.


Webb and McMurray, JJ., concur.

Camp, Haddon, King & Jackson, Quinton S. King, for appellant.
Leroy Langston, Smith, Cohen, Ringel, Kohler & Martin, Williston C. White, Andrew J. Hinton, Lynn Mitchell, for appellees.